DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/8/2022 is acknowledged.
Response to Amendment
The amendment to the claims filed 2/8/2022 has been entered:
Claims 1-9 and 21-31 are active.
Claims 10-20 are cancelled.
Claims 21-31 are new.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/3/2020, 9/2/2021, 11/16/2021, 2/2/2022, 3/31/2022, and 6/8/2022 are being considered by the examiner.
Drawings
The drawings were received on 9/3/2020. These drawings are acceptable.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 7, 28, and 30 are objected to because of the following informalities:
Regarding claim 7, “sized” in line 3 should say either “configured” or “adapted”.
Regarding claim 28, “the” should be inserted before “propellant” in line 2.
Regarding claim 30, the phrase “positioned and shaped” in line 2 should say either “configured” or “adapted”.
Further regarding claim 30, each claim must be one sentence in length, beginning with a capital letter and ending with a period. See MPEP § 608.01(m). As such, a period (.) should be inserted at the end of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a primer cup” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim because a primer cup was already claimed.
Claim 9 recites the limitation “the insulator?” in line 2. There is insufficient antecedent basis for this limitation in the claim. An insulator was previously recited in claim 8, but claim 9 depends from claim 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 21-22, and 24-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lavin et al. (US 10288388), herein ‘Lavin’.
Regarding claims 1, 21, and 24 Lavin discloses a deployment unit (100) for a conducted electrical weapon (1100) comprising: 
a projectile (212); 
a propulsion module (250) configured to cause deployment of the projectile, the propulsion module including a housing defining an outer surface of the propulsion module (Fig. 2); and 
an ignition device disposed within an end of the housing (Fig. 2), the ignition device comprising: 
an ignition cap defining a first end of the ignition device (Fig. 2); 
a primer cup coupled to the ignition cap, wherein the primer cup defines a second end of the ignition device, and wherein the second end is opposite the first end (Fig. 2); 
a conductor at least partially enclosed between the ignition cap and the primer cup (Fig. 2); and 
a primer material disposed adjacent the conductor within the primer cup between a base of the primer cup and the conductor (Fig. 2).

    PNG
    media_image1.png
    280
    426
    media_image1.png
    Greyscale

Regarding claim 2, Lavin discloses wherein a first portion of the ignition cap is at least partially enclosed within the primer cup (Fig. 2).
Regarding claim 3, Lavin discloses wherein the ignition cap includes a base portion and an inner receptacle portion, and wherein the base portion comprises a larger radius from a center axis of the ignition cap than the inner receptacle portion (Fig. 2). 
Regarding claim 4, Lavin discloses wherein the base portion comprises a conductive material (Fig. 2).
Regarding claim 5, Lavin discloses wherein the inner receptacle portion is configured to receive at least part of the conductor and the primer cup, in response to the primer cup being coupled to the ignition cap (Fig. 2).
Regarding claim 6, Lavin discloses an ignition pin at least partially disposed between the ignition cap and the primer cup (Fig. 2).
Regarding claim 7, Lavin discloses wherein the ignition pin comprises a first end opposite a second end, wherein the first end of the ignition pin is received in an inner bore of the ignition cap, and wherein the second end of the ignition pin is adapted to fit within a concave region of the primer cup (Fig. 2).
Regarding claim 22, Lavin discloses wherein the primer cup is oriented proximate the projectile (Fig. 2), and wherein an ignition of the primer material causes the primer cup to decouple from the ignition device and transfer a propulsion force to the projectile to cause the projectile to be deployed from the deployment unit (col. 18 line 36 – col. 19 line 34).
Regarding claim 25, Lavin discloses a secondary source of propellant (254) proximate the ignition device within the housing (Fig. 2), wherein an ignition of the primer material causes a first propulsion force to be applied to the secondary source of propellant, and wherein application of the first propulsion force causes the secondary source of propellant to provide a second propulsion force (col. 18 line 36 – col. 19 line 34).
Regarding claim 26, Lavin discloses a puncture pin (252) disposed within the housing opposite the ignition device (Fig. 2); and 
a propellant capsule (254) disposed between the ignition device and the puncture pin (Fig. 2).
Regarding claim 27, Lavin discloses wherein an ignition of the primer material causes a first propulsion force to be applied to the propellant capsule, wherein the first force causes the propellant capsule to contact the puncture pin, and wherein contact with the puncture pin causes the propellant capsule to provide a second propulsion force (col. 18 line 36 – col. 19 line 34).
Regarding claim 28, Lavin discloses a gasket disposed between the ignition device and propellant capsule (Fig. 2).
Regarding claim 29, Lavin discloses wherein the gasket comprises a flexible rim configured to seal against the ignition device (Fig. 2).
Regarding claim 30, Lavin discloses wherein the gasket comprises an outer shoulder and an axial flange adapted to interface with the propellant capsule (Fig. 2).
Regarding claim 31, Lavin discloses wherein an ignition of the primer material causes the primer cup to decouple from the ignition cap and transfer a propulsion force to a second object (254) within the housing (col. 18 line 36 – col. 19 line 34). 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lavin et al. (US 10288388) as applied to claim 6 above, and further in view of Sheehan (US 2696191), herein ‘Sheehan’.
Regarding claims 8-9, Lavin does not expressly teach an insulator at least partially disposed between the ignition cap and the primer cup, wherein the insulator is configured to receive the ignition pin to provide electrical separation between the ignition cap and the ignition pin, and wherein a circular gasket is compressed between the ignition cap and the insulator.
Sheehan teaches an electrically operated primer (title; Fig. 1) comprising an ignition cap (13) at one end and a primer cup (16) at another end (Fig. 1), a conductor (22) adjacent a primer material (24), and an ignition pin (15) at least partially disposed between the ignition cap and the primer cup (Fig. 1), wherein an insulator (18) is at least partially disposed between the ignition cap and the primer cup (Fig. 1), wherein the insulator is configured to receive the ignition pin and provide electrical separation between the ignition cap and the ignition pin (Fig. 1), and wherein a circular gasket (17) is compressed between the ignition cap and the insulator (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of Lavin with the claimed insulator and gasket as taught by Sheehan in order to ensure all necessary electrical insulation while also addressing sealing problems which may result in the entrance of moisture into the ignition compound, thus increasing the probability of misfires (Sheehan; col. 1 lines 33-40).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lavin et al. (US 10288388) as applied to claim 21 above, and further in view of Thomas (US 6374525), herein ‘Thomas’.
Regarding claim 23, Lavin discloses wherein an ignition of the primer material directly or indirectly causes the projectile to be deployed from the deployment unit (col. 18 line 36 – col. 19 line 34), but does not expressly teach wherein the primer material is configured to ignite in response to an increase in temperature of the conductor.
Thomas teaches an ignition device (Fig. 2) comprising a conductor (36) adjacent a primer material (50), wherein an applied electrical current pulse causes the conductor to become sufficiently heated such that the conductor ignites the primer material through resistive heating of the conductor to the ignition temperature of the primer material (col. 3 line 65 – col. 4 line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the primer material of Lavin to ignite in response to an increase in temperature of the conductor as taught by Thomas in order to improve firing accuracy and reduce firing time (Thomas; col. 4 lines 42-49).
Conclusion
Claims 1-9 and 21-31 are rejected. Claims 10-20 are cancelled.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641